Case: 1:16-cv-01086 Document #: 168 Filed: 01/25/21 Page 1 of 1 PageID #:2773

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Gavin/Solmonese LLC
                                  Plaintiff,
v.                                                      Case No.: 1:16−cv−01086
                                                        Honorable Martha M. Pacold
Stephen L. Kunkel
                                  Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, January 25, 2021:


         MINUTE entry before the Honorable Martha M. Pacold: The parties are directed
to file a joint status report by 2/11/2021 informing the court of their availability for trial
beginning in June, 2021.(rao, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
